J-S46028-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ANTHONY CHARLES PERRELLI

                            Appellant              No. 1877 MDA 2013


          Appeal from the Judgment of Sentence September 24, 2013
             In the Court of Common Pleas of Cumberland County
             Criminal Division at No(s): CP-21-CR-0003141-2012


BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                     FILED SEPTEMBER 09, 2014

        Anthony Charles Perrelli appeals from the judgment of sentence

imposed by the Court of Common Pleas of Cumberland County, after a jury

found him guilty of two counts of recklessly endangering another person1

and one count of propulsion of missiles into an occupied vehicle. 2 The judge

further found Perrelli guilty of the summary offense of criminal mischief.3



        On June



____________________________________________


1
    18 Pa.C.S. § 2705.
2
    18 Pa.C.S. § 2707(a).
3
    18 Pa.C.S. § 3304(a)(3).
J-S46028-14



Perrelli began to argue, and the argument continued as Lang and her son

got into her car to leave. As Lang put the car in reverse, Perelli threw a rock

through her rear windshield.     The rock was approximately the size of a

baseball and shattered the windshield, spraying glass throughout the

vehicle. Lang called the police, and Officer Brandon Stolley of the Hampden

Township Police responded.      The officer interviewed Perrelli, who denied

throwing anything. It was not until several months later, after a preliminary

hearing, that Perrelli called Officer Stolley to tell him that he had thrown the

rock in self-defense.

      On May 13, 2013, Perrelli was convicted of the above-referenced

offenses. The trial court sentenced Perrelli to an aggregate term of 1 to 5

                                                                     -sentence

motion seeking modification of sentence, and on September 24, 2013, the



probation. This appeal followed.

      On appeal, Perrelli challenges the weight of the evidence supporting

his conviction. Specifically, Perrelli contends that the Commonwealth did not

meet its burden of disproving the defense of justification. Our review of the

record reveals that Perrelli has waived this claim.

      In order to preserve a challenge to the weight of the evidence, an

appellant must present this issue to the trial judge in a motion for a new

trial, either orally prior to sentencing, by written motion prior to sentencing,

or in a post-sentence motion.      Pa.R.Crim.P. 607.    Absent such efforts, a

                                     -2-
J-S46028-14



challenge to the weight of the evidence is waived.      Commonwealth v.

Barnhart, 933 A.2d 1061, 1066 (Pa. Super. 2007).

       Upon review of the record, we conclude Perrelli made no such



the verdict was against the weight of the evidence is waived.4 Id.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2014




____________________________________________


4
    Even if Perrelli had preserved his weight of the evidence claim, it is

                                                             sical evidence
observed at the scene and other witness testimony.         In light of the
Commonwealth meeting its burden of proof and Perrelli failing to present an
adequate defense of justification, the trial court properly concluded the
verdict was not so cont
justice.



                                           -3-